Citation Nr: 0941523	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of VA benefits based on 
dependency of a parent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served from January 1978 to May 1979.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from decisions of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

The evidence does not establish the Veteran's relationship or 
dependency of a parent.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
benefits based on dependency of a parent have not been met.  
38 U.S.C.A. §§ 5307, 5313(b); 38 C.F.R. §§ 3.250, 3.450, 
3.451, 3.665(e).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The VCAA, however, does not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how 
existing benefits are to be paid; thus, under Sims, the VCAA 
is not applicable to this claim and will not be further 
discussed.

Legal Criteria and Analysis

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's spouse, child or 
children and dependent parents on the basis of individual 
need.  38 C.F.R. § 3.665(e).  In determining individual need, 
consideration is given to such factors as the apportionee 
claimant's income and living expenses, the amount of 
compensation available to be apportioned, the needs and 
living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants.  Id

The Veteran has appealed the denial of apportionment of his 
VA benefits based on dependency of a parent.  The Veteran is 
incarcerated.  He submitted a claim for apportionment in May 
2005.  He requested that a portion of his benefits be 
allotted to his mother.  The appellant was sent a letter in 
July 2005, he was asked to send in a copy of his birth 
certificate showing the name of his mother.  In a September 
2005 decision, the Veteran's request for apportionment was 
denied.  He was informed that his mother's dependency had to 
first be established before apportionment could be 
considered.  Specifically, he was notified that information 
regarding whether his mother was his biological mother, 
information regarding all income and net worth of the parent, 
and a showing of need of the parent was necessary to decide 
the claim.  

In October 2005, the Veteran related that he was having 
trouble obtaining his birth certificate.  In an April 2006 
letter, the Veteran's mother was notified regarding the 
claim.  She was requested to submit information regarding the 
income and assets of her household.  In his October 2006 VA 
Form 9, Substantive Appeal, the Veteran related that his 
mother is a cancer survivor who needs help daily.  He related 
that she depends on an aid, and lives off Social Security.  

In light of the evidence of record, the Board finds that 
apportionment of the Veteran's VA benefits is not warranted.  
In this regard, the Board notes that it has been requested 
that the Veteran submit his birth certificate showing the 
name of his mother.  However, no birth certificate has been 
submitted.  The RO also sent the Veteran's mother a letter in 
April 2006 requesting information about her household income 
and assets.  She has not yet responded nor has the 
information been provided otherwise.

The Board is mindful of the Veteran's comments regarding his 
mother's physical and financial situation.  However, there 
are certain statutory and regulatory requirements that must 
be met before VA can apportion his benefits.  At a bare 
minimum, there must be evidence the individual in question is 
actually his mother and meets the dependency requirements set 
forth in 38 C.F.R. § 3.250.  The RO has asked both the 
Veteran and his mother for information regarding these 
requirements, but no information has been provided.  The 
evidence of record is insufficient to grant the claim.  As 
such, the claim is denied.  

In short, there is no evidence establishing that the 
requested recipient qualifies as his dependent or that there 
is a relationship.  Absent such evidence, she does not 
qualify for an apportionment of his benefits.  38 U.S.C.A. §§ 
5307, 5313(b); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e).  
For these reasons and bases, the Veteran's request for an 
apportionment of his VA benefits must be denied.  If the 
Veteran or relative is able to obtain and submit the 
evidence, they should reapply.  


ORDER

Apportionment of the Veteran's benefits based on dependency 
of a parent is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


